128 S.W.3d 642 (2004)
STATE of Missouri, Respondent,
v.
Bryan CRUMP Appellant.
No. ED 82624.
Missouri Court of Appeals, Eastern District, Division Two.
March 2, 2004.
Andrea K. Spillars, Charnette Douglass (co-counsel), Jefferson City, MO, for respondent.
Gwenda R. Robinson, St. Louis, MO, for appellant.

OPINION
GLENN A. NORTON, Presiding Judge.
Bryan Crump appeals the judgment entered on his felony conviction for second-degree drug trafficking. We dismiss the appeal under the escape rule.

I. BACKGROUND
A jury found Crump guilty on a drug trafficking charge, and the court set a sentencing date. Crump failed to appear at the sentencing, and the court issued a capias warrant for his arrest. Crump was eventually apprehended and sentenced. Over ten weeks had elapsed between the original sentencing date and the date he was actually sentenced.

II. DISCUSSION
A defendant who escapes or flees the jurisdiction of the court either during *643 trial or in the process of post-trial proceedings forfeits his rights to an appeal on the merits of the case. State v. Buff, 34 S.W.3d 856, 857 (Mo.App. E.D.2000). A defendant's failure to appear constitutes an "escape" for purposes of applying the escape rule. State v. Voyles, 823 S.W.2d 143, 145 (Mo.App. E.D.1992). The rule is properly applied when it is determined that the escape adversely affected the criminal justice system. State v. Troupe, 891 S.W.2d 808, 811 (Mo. banc 1995). This determination is left to the sound discretion of the appellate court. Id.
In Fogle v. State, the defendant's failure to appear resulted in a seven-week delay between the original and actual sentencing date and necessitated the filing of a capias warrant for his arrest. 99 S.W.3d 63, 65. This Court applied the escape rule and dismissed the defendant's appeal. Id.; see also State v. Bailey, 848 S.W.2d 611 (Mo.App. E.D.1993) (escape rule applied when defendant's failure to appear resulted in six-week delay between original and actual sentencing date). Here, Crump's failure to appear caused more than a ten-week delay between the original and actual sentencing date, necessitated the filing of a capias warrant for his arrest and required the efforts of law enforcement to locate and apprehend him. Crump's actions adversely affected the criminal justice system.

III. CONCLUSION
The appeal is dismissed.[1]
KATHIANNE KNAUP CRANE, J. and MARY K. HOFF, J. concurring.
NOTES
[1]  Crump's pro se supplemental filing requesting this Court to order respondent to produce a lab report and transcripts is denied.